Citation Nr: 1429597	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-36 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or bipolar disorder.


REPRESENTATION

Appellant represented by:	Paul Dombeck, Attorney at Law


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from November 1982 to November 2002. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2004 and June 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and Phoenix, Arizona.  The August 2004 rating decision denied service connection for PTSD.  The June 2010 rating decision denied service connection for bipolar disorder.  A February 2012 rating decision continued to deny the Veteran's claim for service connection for bipolar disorder.  

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-phrased the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder. 


FINDINGS OF FACT

1.  The Veteran does not have a current PTSD diagnosis.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's bipolar disorder is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2013).

2.  The criteria for service connection for bipolar disorder have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via letters sent to the Veteran most recently in April 2012.  The claims were subsequently readjudicated, most recently in a May 2013 supplemental statement of the case. Mayfield, 444 F.3d at 1333.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded numerous VA examinations, most recently in November 2012.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issues on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Although lay persons are competent to provide opinions on some medical issues, the specific issue of diagnosing a psychiatric disorder, to include PTSD and bipolar disorder, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4. Therefore, medical evidence will be required to establish a medical diagnosis of the Veteran's claimed psychiatric disorders.

III.  Factual Background

Service treatment records dated in June 2001 indicate that the Veteran sought mental health treatment related to his pending divorce.  Notes indicate that the Veteran reported taking about 30 Unisom tablets over a 4 day period because he was trying to get sleep.  The Veteran reported that he stopped taking the Unisom and had no intent to commit suicide.  Aside from this incident, the Veteran's service treatment records are silent for complaints of or treatment for PTSD or any acquired psychiatric conditions.  

The Veteran's psychiatric evaluations were normal during examinations in October 1982, August 1989, May 1991, September 1991, November 1992, October 1997 and November 2002.  

Post-service VA treatment records dated February 2004 indicate that the Veteran reported having panic attacks since 1998.  The Veteran was diagnosed with situational depression and referred for psychiatric evaluation.  

In April 2004, the Veteran had a positive PTSD screen.  The Veteran was diagnosed with depression, not otherwise specified; rule out PTSD; rule out major depressive disorder; rule out sleep disorder, especially periodic limb movement disorder and restless leg syndrome.  The Veteran was referred for a PTSD evaluation.  

In June 2004, the Veteran presented for a medication assessment for depression and anxiety related to PTSD.  The Veteran reported that he had anxiety and panic attacks for about 10 years, which significantly worsened since his discharge in 2002.  The Veteran was diagnosed with major depression, PTSD, and anxiety, not otherwise specified.  

Later in June 2004, the Veteran was evaluated in the PTSD clinic.  The doctor noted that the Veteran was alert; cooperative; oriented to person, place and time; expressively apprehensive, and a good historian.  The Veteran did not have suicidal or homicidal ideation.  The doctor ruled out PTSD.  

In June 2004, the Veteran presented for a VA examination.  The examiner noted that the Veteran was diagnosed as having depression, anxiety, and possible PTSD in June 2004.  The examiner also noted that the Veteran was evaluated in the PTSD Clinic, which ruled out a PTSD diagnosis.  After conducting an examination, the examiner diagnosed the Veteran with generalized anxiety disorder.  The examiner noted that the Veteran presented with symptoms of flashbacks, which is a significant PTSD symptom, but noted that flashbacks can also be related to anxiety disorders.  The examiner noted that the Veteran was in vulnerable positions in service, but the Veteran did not "sense that feeling."  The examiner concluded that the Veteran did not have a traumatic incident in service and found that the Veteran's symptoms related more to anxiety than anything else.  

VA treatment records dated August 2004 and March 2005 note a diagnosis of situational depression.  In December 2007, the Veteran was diagnosed with bipolar disorder, type II.  The doctor ruled out a diagnosis of depression, not otherwise specified.  

In December 2009, the Veteran had a positive screen for PTSD.  In January 2010, the Veteran reported that he was diagnosed with PTSD in 2009 and bipolar disorder, type II "a few years ago."  The doctor diagnosed the Veteran with bipolar disorder, type II, partial remission; attention deficit hyperactivity disorder (ADHD), predominantly inattentive type; and PTSD.  

In February 2010, the Veteran presented for a VA examination.  The examiner noted that he reviewed the Veteran's record for a PTSD diagnosis related to the Veteran's reported in-service sexual assault, but that the Veteran did not report any persistent re-experiencing of any prior trauma during the examination.  The examiner diagnosed the Veteran with bipolar disorder.  The examiner noted that symptoms of bipolar disorder include hypomanic/manic and depressed phases that tend to last for a couple of days; with in-between phases when the Veteran is neither hypomanic/manic or depressed, which can last for several weeks.  The examiner noted that the Veteran only endorsed two symptoms of ADHD, which does not meet the DSM-IV requirements for an ADHD diagnosis.  

VA treatment records dated May 2010 note a diagnosis of bipolar I disorder.  The doctor ruled out a diagnosis of ADHD.  The Veteran also received treatment for bipolar disorder in September 2010.  

In June 2011, the Veteran presented for a VA examination.  The examiner noted that the following conditions are noted in the Veteran's treatment records: adjustment disorder, with mixed anxiety and depressed mood; attention deficit hyperactivity disorder; bipolar disorder; PTSD; insomnia; tobacco use disorder and bereavement.  The examiner noted that the Veteran was hospitalized in 2007 for two days for depression with suicidal ideation and that the Veteran was homeless at that time.  The Veteran reported that he had to collect intelligence from dead bodies in Bosnia, and that he lost his balance and fell onto a dead body that exploded.  The Veteran also reported being raped by a man in Saudi Arabia in 2001.  The Veteran later reported that it was 3 men, that he did not report the incident, and that he did not want to provide any other details.  The examiner indicated that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  The examiner diagnosed the Veteran with bipolar disorder, type I.  

In January 2012, the Veteran presented for a VA examination.  The examiner noted that the Veteran has a bipolar diagnosis.  The Veteran reported working in the bunker of the White House for four years while in service.  The Veteran reported having memory loss issues.  After conducting testing, the examiner noted that the Veteran's perceived memory difficulties are likely related to his bipolar disorder, which is a diagnosable chronic multisystem illness with a partially explained etiology.  The examiner noted that it is unlikely that the Veteran's bipolar disorder is related to a specific exposure event experience in Southwest Asia.  

In April 2012, the Veteran presented for a VA examination.  The examiner noted that she conducted the April 2011 VA examination and that the Veteran did not meet the criteria for a PTSD diagnosis in 2011.  The examiner also noted that the January 2012 VA examination corroborated the April 2011 findings.  The examiner provided the following opinion: "Although there were many years of symptom remission after his combat deployment when the Veteran was high functioning in all major areas of life, including being a good father, good husband, completed a BA degree, Master's degree and completed a 20 year military career, it is at least as likely as not that the mood disorder is distally related to his fear of hostile military or terrorist activity.  Specifically, when frightening or horrific memories are not fully processed or integrated psychologically, they can manifest at later periods in life as anxiety or mood disturbances, particularly during times of stress (e.g., homelessness, divorce.  Research and clinical practice show that a universal psychological or mental health response following exposure to trauma does not exist.  It is clear that individual differences in vulnerability, resilience factors, social support and characterological traits bare a tremendous influence on the response to trauma and ensuing integration of the traumatic event in the life of an individual.  Research documented in the American Journal of Psychiatry (167:4, March 2010, pp. 312-320) has found that the predominant diagnoses of individuals who have had traumatic experiences are depression and generalized anxiety disorder, not PTSD."

In May 2012, the Veteran reported that he has not taken medication for his bipolar disorder since September 2010, that he tends to be more manic than depressive, and that he has done reasonably well without medication until now.  The Veteran reported that he had increased panic attacks, poor sleep, low energy, poor concentration, and irritable mood.  The Veteran was diagnosed with a history of bipolar disorder, type II; history of attention deficit disorder and a history of PTSD and military sexual trauma.

An October 2012 note from a private practitioner indicates that the Veteran was receiving counseling for bipolar disorder.  

In November 2012, the Veteran presented for a VA examination.  The examiner noted a bipolar disorder diagnosis and found that it is less likely than not that the Veteran's bipolar disorder was caused by a specific exposure event in Southwest Asia, as there are no such exposures that are known to cause bipolar disorder.  

In a December 2012 addendum opinion, the examiner noted that the Veteran met the clinical criteria for a bipolar disorder diagnosis.  The examiner found that the Veteran's symptoms did not represent a PTSD diagnosis.  The examiner noted that the Veteran's June 2001 treatment was described as an adjustment reaction to a psychological stressor because the Veteran was going through a divorce.  The examiner opined that it is less likely than not that the Veteran's bipolar disorder is related to this one-time in-service treatment.  

In a March 2013 opinion, the examiner opined that bipolar disorder is a mood disturbance that in the clinical literature is etiologically unrelated to traumatic events.  Therefore, it is unlikely that any of the claimed stressors are causal to the Veteran's bipolar disorder.  

IV.  PTSD 

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with the DSM-IV; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran contends that he has PTSD related to several reported in-service stressors, including several combat situations, a sexual assault, and working in the Presidential Emergency Operations Center of the White House on September 11, 2001.  Although the RO was unable to verify most of these stressors, the RO was able to verify the Veteran's September 11, 2001 stressor.  

A review of the evidence of record fails to show a diagnosis of PTSD that meets the DSM-IV criteria.  While the Veteran had positive PTSD screens, these screens do not meet the DSM-IV diagnostic criteria.  The Board also notes that the Veteran has had PTSD diagnoses in the past; however, these diagnoses did not indicate that the Veteran met the DSM-IV criteria for a PTSD diagnosis and the diagnoses were often based on the Veteran's report that he had been diagnosed with PTSD in the past.  Therefore the PTSD screens and the noted PTSD diagnoses are not adequate for service connection.  

Service connection may not be granted without competent medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the Veteran does not have a current diagnosis of PTSD consistent with the DSM-IV criteria, service connection cannot be granted.  

The Board acknowledges the Veteran's belief that he has PTSD and recognizes that as a layperson, the Veteran is competent to report on matters observed or within his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, diagnosing PTSD requires specialized training and thus, the Veteran is not competent to render a competent medical opinion on whether he currently has or has ever suffered from a PTSD caused by or related to his service.  Jandreau, 492 F.3d at 1377 n.4.  Although the Veteran argues that he has received treatment for PTSD, as discussed above, the record does not contain a diagnosis that meets the DSM-IV criteria for a PTSD diagnosis.  In addition, several VA examiners reviewed the Veteran's claims file, completed examinations, and found that the Veteran did not meet the criteria for a PTSD diagnosis.  

Based on the weight of the evidence, the Veteran did not have an adequate PTSD diagnosis at any time during the appeal period; the preponderance of the evidence is against the claim; the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for PTSD is denied.  38 U.S.C.A. § 5107.

V.  Bipolar Disorder

As discussed above, the Veteran has a current diagnosis of bipolar disorder, and he has a verified in-service stressor.  Specifically, a February 2013 memo verified the Veteran's report that he was attached to the White House Communications Agency as the Operations Duty Officer during the September 11, 2001 terrorist attack.  The Veteran reported that he was housed in a bunker during the attack and feared for his life, knowing that planes piloted by terrorists were targeting the White House.  

Therefore, to determine whether the Veteran is entitled to service connection for bipolar disorder, the Board must determine whether there is a link between the Veteran's current bipolar disorder and his service.  

The April 2012 VA examiner opined that it is at least as likely as not that the Veteran's bipolar disorder related to his fear of hostile military or terrorist activity.  The examiner explained that "when frightening or horrific memories are not fully processed or integrated psychologically, they can manifest at later periods in life as anxiety or mood disturbances, particularly during times of stress."  Although the record contains other, unfavorable medical opinions from VA examiners in January, April, November and December 2012 and in March 2013, none of those opinions is any more probative than the April 2012 opinion.  Therefore, the evidence for and against the claim of entitlement to service connection for bipolar disorder appears to be in equipoise.  Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for bipolar disorder is granted. 38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder is granted.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


